UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7148



QUENTIN MCLEAN,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. F. B. Stillman, Magistrate Judge.
(CA-00-954-2)


Submitted:   October 31, 2001          Decided:     December 21, 2001


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quentin McLean, Appellant Pro Se. Richard Bain Smith, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Quentin McLean appeals the report and recommendation of the

magistrate judge on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).     We dismiss the appeal for lack of

jurisdiction. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

report and recommendation from which McLean appeals does not con-

stitute an order over which this court may exercise jurisdiction.

We therefore deny a certificate of appealability and dismiss the

appeal. McLean’s motions for appointment of counsel, to remand the

case, to stay the case, and for general relief are denied.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2